Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 14-18 and 20 were previously pending and subject to a final office action mailed July 27, 2022.  Claims 1-12, 14-18 and 20 were left as previously presented.  Claims 1-12, 14-18 and 20 are currently allowed.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Stoman (U.S. Patent Application Publication No. 2018/0053139), Carmack (U.S. Patent No. 9,849,978), Stuckman (U.S. Patent Application Publication No. 2015/0301150) and Di Benedetto et al. (U.S. Patent Application Publication No. 2018/0111683) as indicated in the March 10, 2022 final office action. 
The next closest prior art is “Investigating ride sharing opportunities through mobility data analysis” Published by Elsevier in June 2014 discloses a method of determining ride sharing demand based on users phone and social network. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-12, 14-18 and 20.
“providing, by the transportation provider, a transportation service to the user using the particular user device and the selected transportation vehicle, the transportation service configured to control the selected transportation vehicle to autonomously navigate to a general location of the particular user device using a location of the particular user device identified according to a global positioning system signal of the particular user device and navigate from the general location of the particular user device to a particular location of the particular user device for providing the transportation service based on an identifier broadcast by the particular user device according to a near field communication technology, wherein the transportation service is provided according to a security level that includes a failure protocol that includes destroying goods, alerting law enforcement, alerting security guards, traveling to a closest human operated vehicle, returning to base, or a combination thereof.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628